MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                             May 02 2018, 7:48 am

this Memorandum Decision shall not be                                   CLERK
                                                                    Indiana Supreme Court
regarded as precedent or cited before any                              Court of Appeals
                                                                         and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John T. Wilson                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of H.W., a                                 May 2, 2018
Child Alleged to be in Need                              Court of Appeals Case No.
of Services                                              48A05-1711-JC-2560
J.W. (Father)                                            Appeal from the Madison Circuit
                                                         Court
Appellant-Respondent,
                                                         The Honorable G. George Pancol,
        v.                                               Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              48C02-1704-JC-206
Services,
Appellee-Petitioner



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 48A05-1711-JC-2560 | May 2, 2018          Page 1 of 6
[1]   J.W. (“Father”) appeals the trial court’s determination that his daughter, H.W.

      (“Child”), is a child in need of services (CHINS). Finding no error, we affirm.


[2]   The Department of Child Services (DCS) alleged, and the trial court found, that

      Child is a CHINS under Indiana Code section 31-34-1-1, which provides:


              A child is a child in need of services if before the child becomes
              eighteen (18) years of age:


              (1) the child’s physical or mental condition is seriously impaired
              or seriously endangered as a result of the inability, refusal, or
              neglect of the child’s parent, guardian, or custodian to supply the
              child with necessary food, clothing, shelter, medical care,
              education, or supervision; and


              (2) the child needs care, treatment, or rehabilitation that:


                      (A) the child is not receiving; and


                      (B) is unlikely to be provided or accepted without the
                      coercive intervention of the court.


      On appeal, Father maintains that DCS did not present sufficient evidence to

      support a CHINS finding under this statute. In his brief, Father acknowledges

      that this Court, in reviewing the sufficiency of the evidence supporting a

      CHINS determination, “consider[s] only the evidence in favor of the juvenile

      court’s judgment, along with any reasonable inference[s] arising therefrom.”

      Appellant’s Br. p. 6 (citing J.M. v. Ind. Dep’t of Child Servs., 72 N.E.3d 519, 523

      (Ind. Ct. App. 2017)). After acknowledging this principle, however, Father


      Court of Appeals of Indiana | Memorandum Decision 48A05-1711-JC-2560 | May 2, 2018   Page 2 of 6
      goes on to make an argument that focuses almost entirely on evidence that is

      favorable to him. He largely disregards the evidence that supports the trial

      court’s decision, of which there is plenty.


[3]   Father is a military veteran with an unfortunate history of substance abuse and

      mental illness (he has been diagnosed with schizophrenia, PTSD, and social-

      anxiety disorder). On March 21, 2017, he was granted “emergency custody” of

      Child, who by that time was fourteen years old.1 Tr. p. 180. Almost

      immediately, DCS received two reports regarding Child: the first report “was

      concerns about [Father’s] mental health due to making threats . . . at peers at a

      school,” and the second report “was in regards to [Father’s] mental health due

      to making threats and also [] drug use, such as synthetic cannabis.” Id. at 28.

      DCS family case manager (FCM) Ada Gibbs visited Father, who explained that

      he “was currently looking at possibly moving just because he doesn’t like the

      fact that his roommate may be getting out of jail soon, and [the roommate] sells

      drugs also.” Id. at 33. Oral fluid collected from Father on March 31 tested

      positive for cocaine and synthetic cannabinoids.


[4]   The month that followed was marked by significant instability. On April 7,

      Father and Child moved into a hotel because Father’s roommate had been

      selling drugs around Child. On April 10, Father surprised FCM Gibbs with

      news that he and Child had moved to Tennessee (where Father said he had



      1
       The parties do not tell us what the custody arrangement was before that date. We do know that Child’s
      mother, who is not involved in this appeal, has acknowledged that Child is a CHINS.

      Court of Appeals of Indiana | Memorandum Decision 48A05-1711-JC-2560 | May 2, 2018             Page 3 of 6
      relatives). Father explained that he would be returning to Indianapolis soon to

      get more medication (apparently for PTSD) but that he was currently out of

      medication and that he is “usually off his rocker” when he is not being

      medicated. Id. at 36. While in Tennessee, Father was contacted by the

      Tennessee Department of Child Services (which had been notified of his

      involvement with DCS in Indiana), but he didn’t participate in any services.

      On April 27, Father told FCM Gibbs that he and Child had moved back to

      Indiana “because he was being harassed by Tennessee, and Tennessee was

      threatening to take [Child] away from him if he did not seek drug [] treatment.”

      Id. at 39. Father said that he “left [Child] with his mother until he could find a

      place to stay.” Id. He added that “if he finds out that [DCS] was trying to take

      [Child] from him, or have any type of involvement with [Child], he would take

      [Child] and run away and [DCS] would never fu**ing hear from him again[.]”

      Id. at 40. Father would not say where he was staying, and when FCM Gibbs

      asked him if she could meet with him and his mother to establish a safety plan

      for Child, Father “became irate and hung up the phone.” Id.


[5]   A few days later, on May 1, DCS filed its petition alleging that Child is a

      CHINS. The fact-finding hearing began on June 20. Father went to the

      courthouse but left before the hearing started. The judge personally observed

      Father and noted that he was “highly agitated and belligerent. His statements

      were reminiscent of a type of paranoia.” Appellant’s App. Vol. II p. 34. That

      day the court heard testimony from two DCS case managers and a case

      manager from Tennessee. The hearing resumed on August 1. Father attended,


      Court of Appeals of Indiana | Memorandum Decision 48A05-1711-JC-2560 | May 2, 2018   Page 4 of 6
      but he was “fidgety and jittery” and “was almost constantly in motion.” Id. at

      32. The court heard testimony from a third DCS case manager, two therapists

      who had seen Child, a visitation supervisor, Father’s mother, and Father

      himself. DCS also introduced more than 700 pages of Father’s VA medical

      records as an exhibit.


[6]   The evidence presented at the hearing revealed that Father was “erratic,”

      “irrational,” and “hostile” in interactions with DCS, see Tr. p. 212, including

      hanging up the phone, threatening to sue, swearing, and refusing to do a drug

      screen. He again tested positive for synthetic cannabinoids a month into the

      CHINS case. At the time of the fact-finding hearing, Father was not

      participating in any services recommended by DCS, including therapy and

      visitation with Child. When told not to talk to Child about the case, he said

      that he was “going to fu**ing talk about the case if I want to with my

      daughter.” Id. at 133-34. Father repeatedly talked about working as an

      informant for the FBI and the ATF, but he didn’t present any evidence to verify

      that claim (there is evidence that this is a delusion, see DCS Ex. E, p. 307). He

      testified that he had purchased a house in Anderson, but he had refused to let

      DCS see it, and he admitted that it did not have working utilities.


[7]   Finally, and perhaps most significantly, there is abundant evidence that Child, a

      teenager, has serious mental-health issues of her own—depression, anxiety, talk

      of suicide and other self-harm, ADHD, and possible autism—that Father was

      not adequately addressing. Father acknowledged that he had been unable to

      get Child the services she needs but blamed it on DCS “bothering” him so

      Court of Appeals of Indiana | Memorandum Decision 48A05-1711-JC-2560 | May 2, 2018   Page 5 of 6
      much. Tr. p. 37. While in Tennessee, Father told the Tennessee case manager

      that Child has mental-health issues but that “it was none of [the case

      manager’s] business.” Id. at 68.


[8]   The Indiana Supreme Court has held that we should reverse a CHINS

      determination “only if it was clearly erroneous.” In re D.J., 68 N.E.2d 574, 578

      (Ind. 2017). In light of the compelling evidence detailed above—much of

      which Father ignores on appeal—we cannot say that the trial court committed

      clear err by concluding that Child is a CHINS under Indiana Code section 31-

      34-1-1.2


[9]   Affirmed.


      Barnes, J, and Pyle, J., concur.




      2
        While we affirm the trial court’s ultimate decision, we note that much of its Findings and Order consists of
      a witness-by-witness rundown of the testimony given at the fact-finding hearing. Father does not challenge
      the decision on this basis, but we remind the trial court that the mere recitation of witness testimony is not a
      “finding of fact.” Garriott v. Peters, 878 N.E.2d 431, 438 (Ind. Ct. App. 2007), trans. denied; Augspurger v.
      Hudson, 802 N.E.2d 503, 515 (Ind. Ct. App. 2004) (Sullivan, J., concurring in result).

      Court of Appeals of Indiana | Memorandum Decision 48A05-1711-JC-2560 | May 2, 2018                    Page 6 of 6